
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1679
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 23, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To provide for the replacement of lost
		  income for employees of the House of Representatives who are members of a
		  reserve component of the armed forces who are on active duty for a period of
		  more than 30 days, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 House Reservists Pay Adjustment Act of
			 2009.
		2.Replacement of
			 Lost Income for House employees on active duty under involuntary mobilization
			 order
			(a)Payment
				(1)In
			 generalFor each active duty month of an eligible employee of the
			 House of Representatives who is also a member of a reserve component of the
			 armed forces, the Chief Administrative Officer of the House of Representatives
			 shall pay to the employee the amount by which—
					(A)the amount of
			 regular compensation the employee would have received from the House of
			 Representatives if the month had not been an active duty month, exceeds (if at
			 all)
					(B)the total monthly
			 military compensation paid to the employee for the month by the Secretary of
			 Defense.
					(2)EligibilityAn
			 employee of the House of Representatives is eligible for purposes of paragraph
			 (1) with respect to an active duty month if the employee was an employee of the
			 House of Representatives during each day of the 90-day period which ends on the
			 day on which the employee reports for active duty under an involuntary
			 mobilization order.
				(b)Determination of
			 compensation employee would have received
				(1)In
			 generalFor purposes of subsection (a)(1), the amount of regular
			 compensation an employee would have received from the House of Representatives
			 for a month shall be equal to the amount of compensation the employee received
			 from the House of Representatives for the base month (excluding any bonus or
			 incentive payment made during the month), increased (in a compound manner) by
			 any cost-of-living adjustments applicable to the compensation of employees of
			 the Office of the Chief Administrative Officer for months occurring after the
			 base month.
				(2)Base month
			 definedFor purposes of
			 paragraph (1), the term base month means, with respect to an
			 employee, the most recent month for which the employee received compensation
			 from the House of Representatives which precedes the active duty month.
				(c)Special Rules
			 Regarding Amount of Payment
				(1)Reduction for
			 Amounts Paid From Other Sources as Replacement of Lost IncomeThe Chief Administrative Officer shall
			 reduce the amount of any payment made to any individual under subsection (a)
			 with respect to an active duty month by the amount of any payment received by
			 the individual under section 910 of title 37, United
			 States Code, or any other source that is provided to replace income lost by the
			 individual during the month.
				(2)Minimum amount
			 required for paymentThe Chief Administrative Officer shall not
			 make a payment otherwise required under this section if the amount of the
			 payment (as determined under subsection (a), taking into account the reduction
			 made under paragraph (1)) is not greater than $50.
				(d)DefinitionsIn
			 this section—
				(1)the term active duty month
			 means, with respect to an employee of the House of Representatives who is also
			 a member of a reserve component of the armed forces, any month during which the
			 employee is not able to perform duties for the office of the employee’s
			 employing authority because the employee is on active duty under an involuntary
			 mobilization order for a period of more than 30 days;
				(2)the terms
			 armed forces, active duty for a period of more than 30
			 days, and reserve component have the meaning given such
			 terms in section
			 101 of title 37, United States Code; and
				(3)the term
			 total monthly military compensation has the meaning given such
			 term in section
			 910(e)(2) of title 37, United States Code.
				(e)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated from the applicable accounts of the House of
			 Representatives such sums as may be necessary for payments under this
			 section.
			(f)Effective
			 DateThis section shall apply with respect to active duty months
			 beginning on or after the date of the enactment of this Act.
			3.Ensuring
			 Consistency With Code of Official ConductClause 8 of rule XXIII of the Rules of the
			 House of Representatives is amended by adding at the end the following new
			 paragraph:
			
				(d)Nothing in this
				clause may be construed to prohibit the disbursement or receipt of any payment
				authorized under section 2 of the House Reservists Pay Adjustment Act of
				2009.
				.
		4.Clarification of
			 Eligibility of Survivors for House GratuityThe last undesignated paragraph under the
			 center heading House of Representatives and the center
			 subheading Contingent Expenses of the House in the first section
			 of the Legislative Branch Appropriation Act, 1955 (2 U.S.C. 125), is
			 amended by adding at the end the following: Nothing in this paragraph
			 may be construed to prohibit the Chief Administrative Officer from paying a
			 gratuity to the widow, widower, or heirs-at-law of an employee of the House who
			 dies during an active duty month (as defined in section 2(d) of the House
			 Reservists Pay Adjustment Act of 2009). .
		
	
		
			Passed the House of
			 Representatives April 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
